Citation Nr: 0200296	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-12 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to May 
1968.  The appellant has brought this appeal on behalf of 
E.J.R., the minor child of the appellant and the veteran.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The Board also notes that although the appellant was provided 
a statement of the case and supplemental statement of the 
case on the issues of entitlement to service connection for 
the cause of the veteran's death and eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 
35, she and her representative have provided clarification 
indicating that the appellant's appeal is limited to the 
issue of entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.  The Board will limit its consideration accordingly. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.  

2.  The veteran died in May 1996 from acute mixed drug 
intoxication, lobar pneumonia and chronic obstructive 
pulmonary disease (COPD).  

3.  The pneumonia and COPD were not etiologically related to 
VA treatment.  

4.  The mixed drug intoxication was due to the veteran's 
abuse of drugs; the drug abuse was not caused or worsened by 
VA treatment


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1151 (West 
Supp. 2001); 38 C.F.R. §§ 3.358, 3.800 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition subsequent to the RO's most 
recent consideration of the appellant's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the appellant's claim are liberalizing and are therefore 
applicable to the claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  
The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the appellant has been informed of 
the requirements for the benefit sought on appeal.  In 
addition, she has been afforded an opportunity to provide 
evidence with respect to her claim.  The medical records 
associated with the veteran's VA treatment and the autopsy 
report have been associated with the claims file.  In October 
1990, the veteran reported to VA that he was receiving Social 
Security Administration (SSA) benefits.  The RO has not 
obtained a copy of the SSA decision or the records upon which 
the decision was based.  However, the appellant has not 
alleged nor is there otherwise any indication in the record 
that the SSA decision and associated records are pertinent to 
the issue on appeal.  Moreover, the appellant has not 
identified, and the Board is not aware of, any other evidence 
which could be obtained to substantiate her claim.  

In sum, all available evidence and information necessary to 
substantiate the claim has been obtained and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  A remand to 
afford the RO an opportunity to consider the appellant's 
claim under the regulations implementing the VCAA would only 
serve to further delay resolution of the appellant's appeal 
with no benefit flowing to the appellant.  Accordingly, the 
Board will address the merits of the appellant's appeal.  

II.  Factual Background

The certificate of death indicates that the veteran died in 
May 1996, at the age of 47.  An autopsy was performed.  The 
certificate of death and the report of autopsy both indicate 
that the cause of the veteran's death would be determined 
after receipt of additional studies.  The amended autopsy 
report indicates that the cause of the veteran's death was 
acute mixed drug intoxication, which was determined to be 
accidental.  Other significant conditions contributing to 
death were reported as lobar pneumonia and COPD.  Toxicology 
studies of the veteran's blood and urine revealed no evidence 
of ethanol or other common volatile hydrocarbons, 
salicylates, phenothiazines, cocaine, opiates, amphetamine, 
or methamphetamine.  Studies, however, did reveal the 
presence of hydrocodone, caffeine, and nicotine.  In 
addition, elevated blood levels of methadone and 
chlorpheniramine were also found.  

Private and VA medical records document the veteran's 
treatment for a number of disorders, to include alcohol and 
drug dependence, intravenous drug abuse, major depression, 
personality disorder, COPD, chronic low back pain, and 
hepatitis.  The record also reflects that the veteran had a 
history of abusing opiate-derivative medications, to include 
methadone, Tussionex syrup, morphine SO4, and Percocet.  

A discharge summary of The Charlotte Hungerford Hospital, 
dated in June 1988, reflects a diagnosis of severe COPD with 
acute exacerbation, as well as chronic respiratory failure 
with hypoxia and CO2 retention.  A subsequent hospital 
summary, dated in December 1988, reflects that the veteran's 
medications included Tussionex.  

A VA treatment note, dated in August 1989, reflects the 
veteran's report that he acquired Tussionex at an outside 
pharmacy.  An October 1989 VA treatment note reflects a call 
from the veteran requesting refills of Beclovent and 
Prednisone, as well as Tussionex syrup.  A VA hospital 
summary, dated from May to November 1993, reflects the 
veteran's report of periodic abuse of Tussionex cough syrup.  

VA treatment records dated in April and July 1995 reflect 
reports of the veteran suffering from hypoxia due to an 
exacerbation of COPD.  

A Yale-New Haven Hospital admission report, dated in 
September 1995, notes that the veteran's chief complaint was 
depression.  He reportedly had taken excessive medication.  
He reported having been treated in August 1995 by a private 
physician for his psychiatric problems.  On mental status 
evaluation, the veteran was found to be alert, orientated, 
with some subjective memory loss, and not suffering from 
hallucinations.  

A September 1995 VA treatment note documents concern over the 
veteran treating himself with prescribed medication.  It 
notes:

Our feeling is that it would be dangerous for 
this [veteran] to live on his own.  He presents 
[with] poor judgment and [with] his [history] 
of [substance] abuse, combined [with] severe 
COPD, an [overdose] of opiates could [result 
in] [respiratory] arrest.

Furthermore, a VA hospital summary, dated from September to 
October 1995, notes that the veteran had found an apartment 
very close to the hospital.  The summary further indicates 
that:

The [veteran] is to be followed up in a partial 
day program and his medications are to be 
dispensed by priority care every day, one to 
two times a day, as the [veteran] is, by 
history, unable to take his meds appropriately 
on his own.  

A December 1995 VA outpatient treatment note reflects the 
veteran's report of chronic cough with green sputum, as well 
as pain all over his body.  He complained in particular of 
chronic back pain for which he demanded Percocet, morphine, 
or Darvon.  The diagnostic impression was bronchitis vs. 
early pneumonia, and manipulative behavior.  The veteran was 
referred for a psychiatric evaluation.  A treatment note 
associated with that evaluation indicates that the veteran 
was alert with slowed behavior, stuttered speech, concrete 
thoughts, and blunted mood/affect, in addition to being 
orientated times three, without suicidal or homicidal 
thoughts or plan.  The veteran was noted to be taking greater 
than prescribed "morphine sulfate (MS) Contin," and to be 
short of this medication.  The veteran reported having bought 
Dolophine (methadone hydrochloride) on the street.  

A March 1996 VA outpatient treatment record reflects the 
veteran's report that his medications had been stolen from 
his house.  He was requesting additional drugs, including 
methadone.  He was found to be oriented to time, place, and 
person; he was not physically or verbally abusive; nor was he 
suicidal or homicidal.  The veteran's request for additional 
drugs was denied, and he was instructed to return when it 
would be possible to meet with his treating physician.  

Also in March 1996, a print out of the veteran's medications 
(the run date being March 9, 1996), reflects prescriptions 
for sulfamethoxazole (expired), ciprofloxacin HCL (active), 
hydromorphone (expired), methadone (active), morphine sulfate 
(canceled), oxycodone/acetaminophen (canceled), alprazolam 
(active), diazepam (canceled), lorazepam (canceled), 
sertraline HCL (active), doxazosin mesylate (active), 
beclomethasone (active), albuterol (active), ipratropium 
bromide (active), and Ensure Plus nutritional supplement 
(expired).  

A VA outpatient clinic note, dated April 13, 1996, reveals 
that the veteran refills of methadone and Xanax because he 
was going on vacation to New Hampshire.  It was noted that 
the veteran had received a refill on April 9, 1996, and that 
he was denied any further medication unless prescribed by his 
treating physician.  The veteran became upset and reported 
that he was not abusing his medications.  A mental status 
examination at the time revealed that the veteran was alert 
and oriented, his speech was normal, his thoughts were 
organized and goal directed, and he was without suicidal or 
homicidal ideation.  

On May 16, 1996, the last documented issue date for VA 
medications before the veteran's death, the veteran was 
prescribed oxycodone/acetaminophen and methadone.  

On October 15, 1997, the RO received a VA Form 9, in which 
the appellant contended that the veteran had not been 
mentally competent to care for his medical needs.  She noted 
that the veteran had a long psychiatric history and severe 
lung disease, was normally confused, and had a poor ability 
to make safe decisions.  She also noted that the veteran, 
prior to his death, had taken a controlled cough suppressant 
prescribed by VA, which was filled at a VA pharmacy.  This, 
the appellant contended, had contributed to his death.  
Furthermore, the appellant stressed that the veteran had been 
incompetent to self-administer his medication, and that VA 
had been negligent in allowing him to do so.  

In January 1998, the appellant testified before a Hearing 
Officer at the RO.  She reported that, prior to his death, 
the veteran had been treated for pneumonia.  The appellant 
contended that, given the veteran's respiratory compromise at 
that time, he was probably suffering from hypoxia, which 
would have further exacerbated his already confused mental 
state.  As such, the veteran should not have been allowed to 
self-administer controlled substances.  The appellant also 
testified that she believed the veteran had been treated at 
the VA outpatient clinic on May 18 or May 19 for pneumonia.  
She stated that when she cleaned out his apartment following 
his death, she found an empty prescription cough-medicine 
container.  The appellant testified that she threw the bottle 
out at that time.  

A VA Form 9, submitted by the appellant in August 1998, 
reflects her contentions that several days prior to his 
death, the veteran was prescribed by VA a 16 oz. bottle of 
Tussionex cough syrup.  She noted that the veteran should not 
have been prescribed such a drug given that he was also 
prescribed methadone, and given his history of substance 
abuse, it was possible that he would take both drugs 
resulting in respiratory suppression.  The appellant again 
noted that the veteran was suffering from confusion at the 
time of his death due to hypoxia, and not capable of 
administering the drugs in a safe manner.  Furthermore, she 
contended that VA was negligent in treating the veteran, and 
that he should have received treatment on an in-patient basis 
only.  

In September 1998, the appellant testified before a Hearing 
Officer at the RO.  She reported that the veteran had been 
treated at a VA facility on an outpatient basis on a Friday 
and died the following Monday.  The appellant also reported 
that the empty bottle of Tussionex cough syrup she found in 
the veteran's apartment had been 16 oz., and that this amount 
should have lasted about a month.  She indicated that to the 
best of her knowledge, all the medications the veteran was 
taking were prescribed by VA.  In addition, the appellant 
reported that she was a registered nurse in the State of 
Connecticut and had been since 1977.  At the hearing, the 
appellant also submitted medical literature on antitussive 
agents.  

A computer print out, documenting the veteran's prescribed VA 
medications (the run date being July 13, 2001), reflects that 
the veteran had been prescribed methadone and 
oxycodone/acetaminophen on May 16, 1996.  

III.  Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The appellant's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to her claim.  See 
VAOPGCPREC 40-97.  

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The appellant has not contended that pneumonia or COPD was 
caused or worsened by VA treatment, nor is such suggested by 
the evidence of record.  In addition, she has not contended 
and the record does not suggest that the actual prescription 
for methadone as written by VA or the use of the drug in 
treating the veteran was improper.  She has contended that VA 
was negligent in allowing the veteran to self-administer his 
medication, since VA knew of his history of abusing narcotic 
medications and taking greater than the amount prescribed.  
The autopsy report reflects that methadone and 
chlorpheniramine were found in the veteran's body, as was 
hydrocodone.  Toxicology tests revealed elevated blood levels 
of methadone and chlorpheniramine, but not hydrocodone.  

It is established by the evidence that methadone was a 
medication prescribed by VA and that VA was aware of the 
veteran's abuse of narcotic medications.  However, the record 
also reflects that VA was not the veteran's only source of 
drugs.  In this regard the Board notes that in December 1995, 
the veteran admitted to buying Dolophine on the street.  
Moreover, it was the veteran's abuse of drugs, rather than 
VA's prescription of drugs, that caused the multi-drug 
intoxication resulting in the veteran's death.  There is no 
medical evidence suggesting that the multi-drug intoxication 
was the result of mental illness or anything other than the 
veteran's own abuse of drugs.  In particular the Board notes 
that there is no indication in the record that the veteran's 
drug abuse was caused or worsened by VA treatment.  To the 
contrary, the record reflects that VA took steps to decrease 
the possibility that the veteran would abuse the drugs 
prescribed by VA.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran's death was not 
proximately due to or the result of VA treatment.  


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for cause of the 
veteran's death is denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

